Case 2:19-cv-07952-FMO-MAA Document 52 Filed 03/03/20 Page 1 of 4 Page ID #:305



   1   John Nadolenco (SBN 181128)
   2   jnadolenco@mayerbrown.com
       MAYER BROWN LLP
   3   350 South Grand Avenue, 25th Floor
   4   Los Angeles, California 90071-1503
       Telephone: (213) 229-9500
   5   Facsimile: (213) 625-0248
   6
       A. John P. Mancini (Pro Hac Vice)
   7   jmancini@mayerbrown.com
   8   Olena V. Ripnick-O’Farrell
       oripnick-ofarrell@mayerbrown.com (Pro Hac
   9   Vice)
  10   MAYER BROWN LLP
       1221 Avenue of the Americas
  11   New York, NY 10021
  12   Telephone: (212) 506-2500
       Facsimile: (212) 849-5895
  13
       Attorneys for Defendant GOOGLE LLC
  14

  15                         UNITED STATES DISTRICT COURT
  16                     CENTRAL DISTRICT OF CALIFORNIA
  17                                 WESTERN DIVISION
  18

  19   FOUR JAYS MUSIC COMPANY, et al., Case No. 2:19-cv-07952-FMO-MAA
  20                          Plaintiffs,    DEFENDANT GOOGLE LLC’S
  21
                                             APPLICATION TO FILE UNDER
             v.                              SEAL PORTIONS OF ITS FED. R.
  22
                                             CIV. P. 12(B)(3) MOTION TO
       APPLE INC., et al.,                   DISMISS, OR, IN THE
  23
                                             ALTERNATIVE TRANSFER VENUE
                      Defendants.            TO THE SOUTHERN DISTRICT OF
  24
                                             NEW YORK

  25

  26

  27

  28


                                            DEFENDANT’S APPLICATION TO FILE UNDER SEAL,
                                                         CASE NO. 2:19-CV-07952-FMO-MAA
Case 2:19-cv-07952-FMO-MAA Document 52 Filed 03/03/20 Page 2 of 4 Page ID #:306



   1      Pursuant to Local Rule 79-5.2.2(a), Defendant Google LLC (“Google”) hereby
   2   applies to file under seal: (i) Exhibit A to the Declaration of Waleed Diab (the
   3   “Diab Declaration”), a content license agreement between Google and the Orchard,
   4   its co-defendant in this action, that concerns the distribution of musical works from
   5   the Orchard on the Google Play Music service (the “Agreement”); and (ii) portions
   6   of the Diab Declaration and Google’s Motion to Dismiss for Improper Venue or, In
   7   the Alternative, Transfer Venue to the Southern District of New York (the “Motion
   8   to Dismiss”) that reference, describe or quote from the Agreement.
   9      Local Rule 79-5.1 provides that no document shall be filed under seal unless the
  10   Court has issued an order providing for filing of the document under seal. Pursuant
  11   to Federal Rule of Civil Procedure 26(c), the Court has broad discretion to permit
  12   sealing of documents for, inter alia, the protection of “a trade secret or other
  13   confidential research, development, or commercial information.” Fed. R. Civ. P.
  14   26(c)(1)(G). “Generally a trade secret relates to the production of goods...It may,
  15   however, relate to the sale of goods or to other operations in the business.” Johnson
  16   v. Quantum Learning Network, Inc., 2016 U.S. Dist. LEXIS 111723, at *4 (N.D.
  17   Cal. Aug. 22, 2016) (quoting Clark v. Bunker, 453 F.2d 1006, 1009 (9th Cir.
  18   1972)). Good cause to seal is generally found where the disclosure of proprietary
  19   information could cause a party competitive injury. Model Drug, Inc. v.
  20   Amerisourcebergen Drug Corp., 2013 U.S. Dist. LEXIS 169496, at *5 (E.D. Cal.
  21   Nov. 26, 2013) (granting request to seal agreements between plaintiff and defendant
  22   that contained confidentiality clause and proprietary business information).
  23      Google seeks leave to file under seal the Agreement and the portions of its
  24   Motion to Dismiss and the Diab Declaration that reference, describe or quote from
  25   the Agreement because the Agreement contains a Confidentiality Provision that
  26   prohibits any party to the agreement from disclosing the terms to anyone except as
  27   required by law. Google believes that it may be in breach of the Agreement if the
  28

                                               -1-
                                                DEFENDANT’S APPLICATION TO FILE UNDER SEAL,
                                                             CASE NO. 2:19-CV-07952-FMO-MAA
Case 2:19-cv-07952-FMO-MAA Document 52 Filed 03/03/20 Page 3 of 4 Page ID #:307



   1   Agreement and these portions of its Motion to Dismiss and the Diab Declaration
   2   are not filed under seal.
   3      In addition, the Agreement contains sensitive commercial information
   4   concerning the operation of Google Play Music, including technical specifications
   5   and pricing and commercial terms. Accordingly, to protect trade secrets belonging
   6   to both Google and the Orchard, Google submits the Agreement and the portions of
   7   its Motion to Dismiss and the Diab Declaration that reference, describe or quote
   8   from the Agreement to be filed under seal.
   9      On February 27, 2020, counsel for Google contacted Plaintiff’s counsel via
  10   email to inform them of its sealing application and ask if they would oppose such
  11   application. Counsel for Plaintiff responded that it needed to review the Agreement
  12   before it would consent to Google filing the agreement under seal. Google’s
  13   counsel explained that the broad confidentiality provision in the Agreement
  14   precluded it from being shared with counsel for Plaintiff in the current
  15   circumstances, particularly as there is currently no protective order in place in this
  16   action. Plaintiff’s counsel subsequently stated that it did not consent to Google’s
  17   application because it was not provided a copy beforehand to assess its
  18   confidentiality.
  19         In light of the foregoing, Google respectfully requests that the Court grant its
  20   application to file under seal (i) the Agreement; and (ii) those portions of the
  21   Motion to Dismiss and the Diab Declaration that reference, describe or quote from
  22   the Agreement.
  23

  24

  25

  26

  27

  28

                                                 -2-
                                                 DEFENDANT’S APPLICATION TO FILE UNDER SEAL,
                                                              CASE NO. 2:19-CV-07952-FMO-MAA
Case 2:19-cv-07952-FMO-MAA Document 52 Filed 03/03/20 Page 4 of 4 Page ID #:308



   1
       Dated:        March 3, 2020           Respectfully submitted,
   2
                                             MAYER BROWN LLP
   3                                         JOHN NADOLENCO
   4                                         A. JOHN P. MANCINI
                                             OLENA V. RIPNICK-O’FARRELL
   5

   6
                                             By: /s/ John Nadolenco
   7                                            John Nadolenco
   8
                                             Attorneys for Defendant GOOGLE LLC
   9
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28

                                           -3-
                                           DEFENDANT’S APPLICATION TO FILE UNDER SEAL,
       726344908.1                                      CASE NO. 2:19-CV-07952-FMO-MAA
